Exhibit 99.1 Contacts: Media: 703.373.0200 or ir@arlingtonasset.com Investors: Rich Konzmann at 703.373.0200 or ir@arlingtonasset.com Arlington Asset Investment Corp. Reports First Quarter 2016 Financial Results ARLINGTON, VA, May 10, 2016 – Arlington Asset Investment Corp. (NYSE: AI) (the “Company” or “Arlington”) today reported non-GAAP core operating income of $18.4 million for the quarter ended March 31, 2016, or $0.80 per diluted share.A reconciliation of non-GAAP core operating income to GAAP income (loss) before income tax appears at the end of this press release.
